Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of non-statutory obviousness-type double patenting as being anticipated by claims 1-17 of parent U.S. Patent No. 11,089,538 B2 to Mohammed et al. (hereinafter as Mohammed).  Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as the first application or patent.  Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of the instant application merely broaden the scope of claims 1-17 of the Mohammed Patent by eliminating the elements and their functions of the claims as set forth below. 
It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent.

Regarding claim 1, Mohammed discloses a method, comprising:
receiving, by at least one network device associated with providing a plurality of multicast services, registration information from a first user equipment (UE) device (see claim 1, col. 12, lines 14-17);
identifying, by the at least one network device, a first multicast service associated with the first UE device (see claim 1, col. 12, lines 18-19);
providing, by the at least one network device and to the first UE device, information identifying a location of a configuration file, in response to verifying the registration information from the first UE device, wherein the configuration file includes information to enable an application on the first UE device to obtain multicast content (see claim 1, col. 12, lines 34-40); and
initiating, by the at least one network device, a broadcast of content associated with the first multicast service (see claim 1, col. 12, lines 31-32).

Regarding claim 2, Mohammed discloses the method of claim 1, further comprising:
generating, by the at least one network device, a first file associated with the first multicast service (see claim 2, col. 12, lines 41-45), wherein the first file identifies a wireless channel via which the first UE device is to obtain multicast content (see claim 8, col. 13, lines 1-4); and
transmitting, by the at least one network device, the first file to the first UE device (see claim 1, col. 12, lines 20-22).

Regarding claim 3, Mohammed discloses the method of claim 2, wherein the first file comprises a service list file, the method further comprising:
generating, by the at least one network device, a separate service list file for each of the plurality of multicast services (see claim 3, col. 12, lines 46-49).

Regarding claim 4, Mohammed discloses the method of claim 1, further comprising:
broadcasting the content to the first UE device and other UE devices based on a location of the first UE device and locations of the other UE devices (see claim 4, col. 12, lines 50-53).

Regarding claim 5, Mohammed discloses the method of claim 1, further comprising:
determining, by the at least one network device, a number of UE devices associated with the first multicast service that have provided registration information (see claim 1, col. 12, lines 23-25); and
determining, by the at least one network device, whether a threshold associated with the number of UE devices that have provided registration information has been reached (see claim 1, col. 12, lines 26-29), and wherein initiating the broadcast of content comprises initiating the broadcast in response to determining that the threshold has been reached (see claim 1, col. 12, lines 30-33).

Regarding claim 6, Mohammed discloses the method of claim 5, further comprising:
providing, by the at least one network device and prior to the threshold being reached, unicast content to the first UE device (see claim 5, col. 12, lines 54-57).

Regarding claim 7, Mohammed discloses the method of claim 1, further comprising:
receiving, by the at least one network device, location information from the first UE device (see claim 6, col. 12, lines 58-60); and
identifying an area associated with the location information (see claim 6, col. 12, lines 61-62).

Regarding claim 8, Mohammed discloses the method of claim 7, further comprising:
determining, by the at least one network device and prior to initiating the broadcast of
content, whether a threshold number of UE devices that have provided registration information are located in the identified area.
Regarding claim 9, Mohammed discloses the method of claim 1, wherein the configuration file comprises information to enable the application on the first UE device to identify multicast transmissions directed to the first UE device (see claim 1, col. 12, lines 38-40).

Regarding claim 10, Mohammed discloses a device, comprising:
a communication interface (see claim 9, col. 13, lines 5-6); and
at least one processing device configured to:
receive registration information from a first user equipment (UE) device (see claim 9, col. 13, lines 7-9), 
identify a first multicast service associated with the first UE device (see claim 9, col. 13, lines 10-11), 
provide, to the first UE device, information identifying a location of a configuration file, in response to verifying the registration information from the first UE device, wherein the configuration file includes information to enable an application on the first UE device to obtain multicast content (see claim 9, col. 13, lines 24-29), and
initiate a broadcast of content associated with the first multicast service (see claim 9, col. 13, lines 21-23).

Regarding claim 11, Mohammed discloses the device of claim 10, wherein the at least one processing device is further configured to:
generate, a first file associated with the first multicast service, wherein the first file identifies a wireless channel via which the first UE device is to obtain multicast content (see claim 14, col. 14, lines 4-8), and
transmit the first file to the first UE device (see claim 9, col. 13, lines 12-13).

Regarding claim 12, Mohammed discloses the device of claim 11, wherein the first file comprises a service list file, wherein the at least one processing device is further configured to:
generate a separate service list file for each of a plurality of multicast services (see claim 16, col. 14, lines 34-38).

Regarding claim 13, Mohammed discloses the device of claim 10, wherein the at least one processing device is further configured to:
broadcast the content to the first UE device and other UE devices based on a location of the first UE device and locations of the other UE devices (see claim 11, col. 13, lines 35-39).

Regarding claim 14, Mohammed discloses the device of claim 10, wherein the at least one processing device is further configured to:
receive location information from the first UE device (see claim 12, col. 13, lines 40-42), and
identify an area associated with the location information (see claim 12, col. 13, line 43).

Regarding claim 15, Mohammed discloses the device of claim 14, wherein the at least one processing device is further configured to:
determine, prior to initiating the broadcast of content, whether a threshold number of UE devices that have provided registration information are located in the identified area (see claim 9, col. 13, lines 18-23).
Regarding claim 16, Mohammed discloses the device of claim 10, wherein the configuration file comprises information to enable the application on the first UE device to identify multicast transmissions directed to the first UE device (see claim 9, col. 13, lines 27-29).

Regarding claim 17, Mohammed discloses a non-transitory computer-readable medium having stored thereon sequences of instructions which, when executed by at least one processor included in a network device, cause the at least one processor to:
receive registration information from a first user equipment (UE) device (see claim 15, col. 14, lines 9-14);
identify a first multicast service associated with the first UE device (see claim 15, col. 14, lines 15-16);
provide, to the first UE device, information identifying a location of a configuration file, in response to verifying the registration information from the first UE device, wherein the configuration file includes information to enable an application on the first UE device to obtain multicast content (see claim 15, col. 14, lines 27-32); and
initiate a broadcast of content associated with the first multicast service (see claim 15, col. 14, lines 24-25).

Regarding claim 18, Mohammed discloses the non-transitory computer-readable medium of claim 17, wherein the instructions further cause the at least one processor to:
generate, a first file associated with the first multicast service, wherein the first file identifies a wireless channel via which the first UE device is to obtain multicast content (see claim 14, col. 14, lines 4-8); and
transmit the first file to the first UE device (see claim 15, col. 14, lines 16-17).

Regarding claim 19, Mohammed discloses the non-transitory computer-readable medium of claim 17, wherein the instructions further cause the at least one processor to:
determine whether a threshold number of UE devices that have provided registration information are located in an identified area (see claim, 13, col. 14, lines 1-3), and
wherein when initiating the broadcast of content (see claim 15, col. 14, lines 24-26), the instructions cause the at least one processor to:
initiate the broadcast of content in response to determining that the threshold number has been reached (see claim 15, col. 14, lines 24-26).

Regarding claim 20, Mohammed discloses the non-transitory computer-readable medium of claim 17, wherein the configuration file comprises information configured to enable the application on the first UE device to identify multicast transmissions directed to the first UE device (see claim 15, col. 14, lines 30-32).








Allowable Subject Matter
Claims 1-20 would be allowable if the non-statutory double patenting rejection of claims 1-20 as set forth above is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
In claim 1, a method, comprising:
providing, by the at least one network device and to the first UE device, information identifying a location of a configuration file, in response to verifying the registration information from the first UE device, wherein the configuration file includes information to enable an application on the first UE device to obtain multicast content; and
initiating, by the at least one network device, a broadcast of content associated with the first multicast service.

In claim 10, a device, comprising:
provide, to the first UE device, information identifying a location of a configuration file, in response to verifying the registration information from the first UE device, wherein the configuration file includes information to enable an application on the first UE device to obtain multicast content, and
initiate a broadcast of content associated with the first multicast service.

In claim 17, a non-transitory computer-readable medium having stored thereon sequences of instructions which, when executed by at least one processor included in a network device, cause the at least one processor to:
provide, to the first UE device, information identifying a location of a configuration file, in response to verifying the registration information from the first UE device, wherein the configuration file includes information to enable an application on the first UE device to obtain multicast content; and
initiate a broadcast of content associated with the first multicast service.

The closest prior art, Anchan (US Publication 2015/0078245 Al), teaches an application server for receiving a registration message from a UE for group communication service and then deciding whether to use pre-established eMBMS bearers for the downlink associated with the group communication server.  Anchan also teaches the application server checks whether the active participant count associated with group indicates a sufficient user density has reached a threshold to trigger establishing the multicast bearer in the VPLMN.  Once the threshold is reached, the establishes the multicast bearer and notifies all UEs that eMBMS service is available and the UEs will be provided mappings between the appropriate TMGIs and multicast bearers that were established to support eMBMS service for the group calls
A second prior art, Gholmieh (US Publication 2018/0103364 Al), teaches a UE receives SDP information that comprises a file associated with a service announcement for a group call service.
However, Anchan and Gholmeih, when taken individually or in combination, fail to anticipate or make obvious the claimed features as recited in the aforementioned base claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471